Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,448004 Although the claims at issue are not identical, they are not patentably distinct from each other because for example both claims 1 in the instant application and the patent discloses {An eyewear capable of viewing objects or patients below eye level at a Working Declination Angle (WDA) of 45 degrees or larger, wherein WDA is defined as the angle between the horizontal plane and the line from the viewer's eyes to the working area, where the horizontal plane is used to approximate a viewer's unstrained, straight viewing direction while sitting or standing with ergonomically healthy posture, said eyewear comprises: a video display device that displays the video image viewed by the user, where the video image formed by the video display device and viewed by the user is at or near a horizontal orientation in front of the user, so that the user is able to view objects or patients located below eye level on the video image, while working with ergonomically healthy sitting or standing posture and with minimal to no straining of the eyes; a camera that is placed on the .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,747004. Although the claims at issue are not identical, they are not patentably distinct from each other because for example both claims 1 in the instant application and the patent discloses { An eyewear capable of viewing objects or patients below eye level at a Working Declination Angle (WDA) of 45 degrees or larger, wherein WDA is defined as the angle between the horizontal plane and the line from the viewer's eyes to the working area, where the horizontal plane is used to approximate a viewer's unstrained, straight viewing direction while sitting or standing with ergonomically healthy posture, said eyewear comprises: a video display device that displays the video image viewed by the user, where the video image formed by the video display device and viewed by the user is at or near a horizontal orientation in front of the user, so that the user is able to view objects or patients located below eye level on the video image, while working with ergonomically healthy sitting or .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17 are rejected under 35 U.S.C. 102(1) as being unpatentable by Garofolo (US 9, 690119).
Regarding claim 14, Garofolo discloses, an eyewear (Fig. 2-8) that comprises: 

a video display device that displays the video image viewed by the user, and uses part(s) of the face shield of the eyewear to display the video image (Col. 2, lines 16-19, 23-35, 50-51, Col. 11, lines 25-44, col. 12, lines 1-14).
Regarding claim 15, Garofolo discloses, portion or all of the face shield of the eyewear in claim 14 is detachable from the rest of the eyewear (Col. 17, lines 34-44; removable).
Regarding claim 16, Garofolo discloses, a right-eye video display device that displays the video image viewed by the right eye of the user; and a left-eye video display device that displays the video image viewed by the left eye of the user, where the right-eye video display device and the left-eye video display device use part(s) of the face shield of the eyewear to display video images (Col. 2, lines 1-19, 23-35, 50-51, Col. 11, lines 25-44, col. 12, lines 1-14).
Regarding claim 17, Garofolo discloses, the video image formed by the right-eye video display device in claim 16 and the video image formed by the left-eye video display device in claim 16 allow the users to see their preferred working three-dimensional views with natural 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Ahmad Matar can be reached on 571-27277488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652